Title: Memorandum List of Tithables and Taxable Land and Property, 10 June 1763
From: Washington, George
To: 



[Mount Vernon, c.10 June 1763]

A List of Lands entered agreable to Act of Assembly made in November 1762 and given in with the List of Tythables in Fairfax Cty 10th June 1763 to Collo. Jno. Carlyle
George Washington
 Walter Magowan, Thoms Bishop, Robt Haims, Matths Seal. House Servts &ca: Breechy, Schomberg, Jack, Doll, Jenny, Betty, Sarah, Kate, Betty, Sall, Moll, Jack, Jack, Jack, Ned, Charles, Davy. Carpenters: Turner Crump, Anthony, Sam, Will, Morris, Michael, George, Tom, Ned, Jupiter. Tradesmen: Peter, Nat, Guy, George. Muddy hole: John Alton, Grig, Will, Sam, Kate,

  Phillis, Hannah, Phœbe. Doegs Run: Nelson Kelly, Peros, Will, London, Cæsar, Stafford, Essex, Orford, Betty, Sue, Flora, Lucy, Jone, Moll. Creek Quartr: Josias Cook, Matt, Cupid, Will, Kitty. Rivr Side: Saml Johnson J., Tom, Ben, George, Natt, Robin, Ruth, Peg, Murria, Doll, Cloe. In all—74.


 Lands in Fairfax Cty Mt Vernn
2626



bot
of Clifton
1806




of Mr Brent
238




of Mr Ashford
135




of Geo: Ashford
135
acres



of Simn Pearson
178





5118



1 Chairiot





1 Chair






Go: Washington

